EXHIBIT 10.2

 

AMENDMENT NO. 3 TO STOCK OPTION AGREEMENT

 

Company:

 

Gardenburger, Inc., formerly known as Wholesome & Hearty Foods, Inc., an Oregon
corporation

 

 

 

Optionee:

 

Paul F. Wenner

 

 

 

Agreement:

 

Paul F. Wenner Stock Option Agreement dated effective as of January 20, 1992, as
previously amended in June 2001, and by Amendment No. 2 dated December 22, 2003

 

AGREEMENT

 

In consideration of the mutual covenants set forth in this Amendment No. 3,

 

Company and Optionee mutually agree as follows:

 

1.                                       Section 4 of the Agreement is amended
to read as follows:

 

“4.                                 Termination of Employment.  In the event
that employment of Optionee with the Company is terminated, Optionee may
exercise the Option (to the extent exercisable at the date of his termination)
within three (3) months after the date of such termination; provided, however,
that:

 

“(a)                            If Optionee’s employment is terminated because
he is disabled within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended, then Optionee shall have one (1) year rather than three (3)
months to exercise the Option (to the extent exercisable at the date of his
termination).

 

“(b)                           If the Optionee dies, then Optionee’s legal
representative or a person who acquired the right to exercise such Option by
bequest or inheritance or by reason of the death of Optionee may exercise the
Option, but Optionee’s legal representative or a person who acquired the right
to exercise such Option by bequest or inheritance or by reason of the death of
Optionee must exercise the Option prior to the expiration date of this Agreement
or within one (1) year after the date of Optionee’s death, whichever period is
shorter.

 

“(c)                            If Optionee’s employment is terminated for
cause, this Option shall terminate immediately.

 

1

--------------------------------------------------------------------------------


 

“(d)                           If Optionee is a director of the Company on the
date of his termination of employment, this Option will remain exercisable until
three (3) months after the date that Optionee ceases to be a director of the
Company.

 

“(e)                            In no event (including death of Optionee) may
this Option be exercised after January 31, 2007.”

 

2.                                       Except as expressly provided in this
Amendment, the Agreement will remain in full force and effect.

 

Dated:             May 12, 2004.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARDENBURGER, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: /S/

Scott C. Wallace

 

 

 

 

 

 

 

Scott C. Wallace

 

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/Paul F. Wenner

 

 

 

 

 

 

Paul F. Wenner

 

2

--------------------------------------------------------------------------------